THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
WILBER ENSLEY, et al.,
Plaintiffs,
Vv. Civil Action No. 3:17¢ev24

CITY OF RICHMOND, et al.,
Defendants.
ORDER
For the reasons stated in the forthcoming Memorandum Opinion, the Court GRANTS the
Motion for Leave to File, (ECF No. 68), and DENIES the Motion to Strike, (ECF No. 57). The
Court also:

(1) DENIES WITHOUT PREJUDICE Norton’s Motion to Dismiss as
to Count II, (ECF No. 42.);

(2) GRANTS Norton’s Motion to Dismiss as to Counts I, III, and X,
(ECF No. 42);

(3) GRANTS the 2009-2013 Supervisory Defendants’ Motion to
Dismiss, (ECF No. 38);

(4) GRANTS Richmond’s Motion to Dismiss, (ECF No. 40);
(5) GRANTS Norwood’s Motion to Dismiss, (ECF No. 43); and

(6) GRANTS the 2008-2011 Supervisory Defendants’ Motion to
Dismiss, (ECF No. 45).

It is so ORDERED.

lV.
a SE

United States

Date: [30 [2018
Richmond, Virginia
